DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, “A portable power source, comprising: … a pull-out receptacle including both a female AC power supply and a female USB power supply, the pull-out receptacle supported by the housing for movement between a storage mode and an extended mode, … to supply power to the female AC power supply and the female USB power supply” as recited in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150366093 discloses a case for portable electronic devices, providing physical protection from abrasion and mishandling and also including an integral power conversion module with integral ac power mains blades and a USB connector and small form factor. The 
US 9385549 discloses a portable charger is provided for charging electronic devices from a rechargeable internal battery. To accommodate multiple electronic devices, a portable charger unit is combined with multiple power output connection interfaces for connecting to more than one electronic device, as necessary, including connector cables attached to the charger housing or power connection ports. The charger also includes at least one power input connection interface for recharging the internal battery from an external power source, including an AC wall plug interface and a DC car charger interface, each connected to the charger housing and movable between a retracted, storage position and an extended use position. The power output connector cables can also be stored within storage cavities formed in the charger housing when not in use and extended therefrom for connection with electronic devices in need of recharging. The power connection ports can act as power inputs, power outputs, or both. However, ‘549 dose not disclose the allowable matter as recited above.
US 9917453 discloses a charging station has a unitary wall outlet plug portion removably plugged into a wall outlet arranged on a building wall. The plug portions have a front wall, a rear wall opposite to front wall. The unitary wall outlet plug is of a non-uniform thickness 
US 10396515 discloses a  bag for transporting tools and building supplies includes a body, a first spool, a second spool, an electrical plug coupled to a first electrical cord, and an electrical connector coupled to a second electrical cord and defining an electrical outlet. The body includes a side panel coupled to and extending from a base member. The base member and the side panel cooperate to define an internal volume. The first spool and the second spool are each rotatable relative to the body and positioned within the internal volume. The first and second electrical cords wrap around the first and second spools, respectively, and extend outside of the body. The electrical plug is electrically coupled to the electrical connector. The electrical plug is interfaces with an external power source such that the electrical outlet receives electrical power from the external power source. However, ‘515 dose not disclose the allowable matter as recited above.
US 9960539 discloses a wall outlet mountable into the wall outlet cavity of an existing structure. The wall outlet includes extendable electrical receptacles that are extendable from the wall outlet via electrical cables that are wound around a spool. Each electrical cable is wound around a section of the spool, such that it may be unwound, independently, therefrom. The electrical receptacles are attached to ends of the cables and are in electrical communication therewith. A user extends an electrical receptacle from the wall outlet by pulling the electrical receptacle in a first direction, which unwinds the electrical cable from the 
US 7151356 discloses a power source having a housing. A first power cord extends from the housing. The first power cord has a first connector positioned at a distal end thereof for selective connection to an external power source. A second power cord extends from the housing. The second power cord having a second connector positioned at a distal end thereof for selective connection to an electronic device. A power adapter is connected between the first and second power cord. Upon connecting the external power source, the power adapter detects the presence of and receives external power through the first power cord and transfers power to the electronic device through the second cord. The power adapter also retains a charge therein for providing power to the electronic device when no external power source is detected. However, ‘356 does not disclose the allowable matter as recited above.
US 6416355 discloses a wire-winding box having multiple transmission function, which comprises a housing, a rotation disk, a scroll spring, two communication wires, and a circuit board. The rotation disk is disposed in a receiving tank of the housing. The scroll spring is disposed between the housing and the rotation disk. The two communication wires are wound on the rotation disk. Outer ends of the two communication wires can protrude out of the housing. The circuit board is disposed in the housing. Electronic elements such as light-emitting devices and IC voltage regulators are disposed on the circuit board. The circuit board is connected between inner ends of the two communication wires. A wire-winding box having a 
US 5901056 discloses a DC power supply device which includes a housing, an AC plug moved in and out of the housing and adapted to obtain AC power supply from a city power supply outlet, a DC plug moved in and out of the housing and adapted to obtain DC power supply from a socket for cigarette lighter of a car, a circuit board mounted inside the housing and adapted to process AC power supply obtained from the AC plug or DC power supply obtained from the DC plug into desired-DC power supply, and a DC output connector connected to the circuit board for DC output. However, ‘056 does not disclose the allowable matter as recited above.
US 5701981 discloses a retractable and extendable electrical cord, for positioning in a wall and having a hollow housing, one or more reels rotatably mounted within the hollow housing, an electrical cord wound upon each reel, a retraction spring connected to each reel for rewinding the reel to retract the cord, first and second electrical contact members mounted on the reel in spaced apart relation, and ends of the electrical cord being connected to the contacts of said reel, first and second contact rings mounted within the housing and engageable by respective first and second electrical contacts, as the reel rotates, and electrical supply connections connected to the first and second contact rings. Also disclosed is a portable electrical cord extension and retraction device which can be plugged in to a conventional wall socket so that the cord can be extended to reach an appliance, and can be retracted when not required. However, ‘981 does not disclose the allowable matter as recited above.

US 7893657 discloses a multi-power charger comprises an internal battery, receptacles for connecting one or more external power sources, and output receptacles for connecting to an electronic device. A voltage selection circuit determines an operating voltage of the first device and selects a power supply source to supply the operating voltage the device. The power supply source may be the internal battery, the external power source, or both. The operating voltage is delivered to the device via the output receptacle. However, ‘657 does not disclose the allowable matter as recited above.
US 6127803 discloses a charging apparatus includes a housing, an AC input connector mounted on the housing for connection with an AC power supply source, a DC input connector mounted on the housing for connection with a DC power supply source, a voltage and current transforming device mounted inside said housing and connected to the AC and DC input connector, at least one current output wire connected electrically to the voltage and current transforming device and having an outer end extending out from the housing, and at least one output connector connected to the current output wire for connection with an article to be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859